Citation Nr: 0115665	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  96-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from March 1953 until February 
1955.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan. 


FINDINGS OF FACTS

1.  By a letter dated January 26, 1996, the RO informed the 
veteran of the denial of service connection for bilateral 
hearing loss and bilateral knee disabilities.

2.  The veteran filed a notice of disagreement (NOD) 
concerning service connection for bilateral hearing loss and 
bilateral knee disabilities on February 2, 1996.

4.  On March 7, 1996, the RO issued a statement of the case 
(SOC) concerning service connection for bilateral hearing 
loss and bilateral knee disabilities.

5.  On March 15, 1996, the RO received a VA Form 9 from the 
veteran, which failed to discuss errors of fact or law 
regarding the denial of service connection for bilateral 
hearing loss and bilateral knee disabilities.

6.  In documents filed within one year after the notice of 
the rating decision or within 60 days after the issuance of 
the SOC, the veteran did not allege specific error of law or 
fact with respect to claims for service connection for 
bilateral hearing loss and bilateral knee disabilities.



CONCLUSION OF LAW

The veteran has not met the requirements to perfect appeals 
concerning claims for service connection for bilateral 
hearing loss and bilateral knee disabilities.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1996 rating decision, the RO denied service 
connection for bilateral hearing loss and bilateral knee 
disabilities.  The veteran was notified of the rating 
decision by a letter dated January 26, 1996.  The next month, 
he expressed disagreement with the denials of service 
connection for bilateral hearing loss and bilateral knee 
disabilities.  The Board finds that the February 1996 
statement constitutes a valid NOD.  See Hamilton v. 
Derwinski, 4 Vet. App. 528 (1993); 38 U.S.C.A. § 7105, 
38 C.F.R. §§ 19.25 et seq. and 20.200 et seq.

The RO issued a SOC on March 7, 1996 regarding the denial of 
service connection for bilateral hearing loss and bilateral 
knee disabilities.  On March 15, 1996, the RO received the 
veteran's VA Form 9, substantive appeal.  This form contained 
no arguments regarding service connection for bilateral 
hearing loss and bilateral knee disabilities.  Hence, it can 
not be considered as a timely substantive appeal.  

After an appellant receives the SOC, he must file a formal 
appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3), or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The formal appeal permits 
the appellant to consider the reasons for an adverse RO 
determination, as explained in the SOC, and to formulate and 
present "specific arguments relating to errors of fact or 
law" made by the RO.  Id.; see 38 U.S.C.A. § 7105(d)(3).  
Roy v. Brown, 5 Vet. App. at 555 (1993).  The time period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).

In this case, the RO received the veteran's VA Form 9 within 
the allotted time.  In this form, the veteran merely 
requested a personal hearing, which was scheduled in August 
1996.  On the day of the hearing, the veteran submitted a 
statement to cancel the hearing and to request an extension 
of 30 days to submit "a brief in support of the ... claim."  
In a VA Form 646 dated in August 1997, the veteran's 
representative referred to VA treatment records, which the RO 
obtained. Importantly, however, the VA Form 646 was submitted 
well beyond the statutory appeal period as well as beyond the 
extension requested the previous year.    

The VA Form 9 was timely, but it contains no arguments 
regarding service connection for bilateral hearing loss or 
bilateral knee disabilities.  The substantive appeal should 
set out specific arguments relating to errors of fact or law 
made by the agency of original jurisdiction in reaching the 
determination or determinations being appealed.  To the 
extent feasible, the argument should be related to the 
specific items in the SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental statement of the case (SSOC), which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a NOD and a formal appeal.  
Roy v. Brown, 5 Vet. App. 554 (1993).  Appellate review of an 
RO decision is initiated by an NOD and "completed by a 
substantive appeal after a statement of the case is 
furnished. . . ."38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

In a letter dated October 18, 2000, the Board informed the 
appellant that the substantive appeal received in March 1996 
did not allege specific errors of law or fact with respect to 
the claims for service connection for bilateral hearing loss 
and bilateral knee disabilities.  The Board informed the 
appellant that pursuant to 38 C.F.R. § 20.203 he was given 60 
days from the date of the letter to present a written 
argument or to request a hearing to present oral arguments in 
support of his appeal of those issues.  In May 2001, the 
veteran's representative responded and indicated that the 
submitted notice of appeal was adequate. 

As pointed out above, with respect to the claims for service 
connection for bilateral hearing loss and bilateral knee 
disabilities; the VA Form 9 received in March 1996 does not 
contain any allegations of error of fact or law as to the 
issues of service connection for bilateral hearing loss and 
bilateral knee disabilities.  Furthermore, the record does 
not contain any other written statement by the veteran or his 
representative, filed during the required time period, that 
contains such allegations.  The appellant was so informed and 
given 60 days to present argument or request a hearing.  The 
Board finds that no adequate substantive appeal has been 
timely filed with respect to this issues.  Accordingly, the 
Board lacks jurisdiction regarding the claims for service 
connection for bilateral hearing loss and bilateral knee 
disabilities.  The claims with respect to this issue are 
dismissed.


ORDER

The appeals concerning the claims for entitlement to service 
connection for bilateral hearing loss and for bilateral knee 
disability are dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

